                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF WISCONSIN


JOVAN WILLIAMS,

               Plaintiff,

       v.                                           Case No. 20-CV-1266

ALEJANDRA MEJIA,
CO BISHOP,
JOHN DOES,
SCOTT ECKSTEIN,
JOHN KIND, and
JEAN LUTSEY,

               Defendants.


                               SCREENING ORDER


       Plaintiff Jovan Williams, an inmate confined at Waupun Correctional

Institution, filed a pro se complaint under 42 U.S.C. § 1983 alleging that the

defendants violated his constitutional rights while he was incarcerated at Green Bay

Correctional Institution. This order resolves Williams’ motion for leave to proceed

without prepaying the filing fee and screens his complaint.

       The court has jurisdiction to resolve Williams’ motion to proceed without

prepaying the filing fee and to screen the complaint in light of Williams’ consent to

the full jurisdiction of a magistrate judge and the Wisconsin Department of Justice’s

limited consent to the exercise of magistrate judge jurisdiction as set forth in the

Memorandum of Understanding between the Wisconsin Department of Justice and

this court.



            Case 2:20-cv-01266-SCD Filed 09/18/20 Page 1 of 9 Document 7
   1. Motion for Leave to Proceed without Prepaying the Filing Fee

       The Prison Litigation Reform Act (PLRA) applies to this case because Williams

was a prisoner when he filed his complaint. See 28 U.S.C. § 1915(h). The PLRA allows

the court to give a prisoner plaintiff the ability to proceed with his case without

prepaying the civil case filing fee. 28 U.S.C. § 1915(a)(2). When funds exist, the

prisoner must pay an initial partial filing fee. 28 U.S.C. § 1915(b)(1). He must then

pay the balance of the $350 filing fee over time, through deductions from his prisoner

account. Id.

       On August 18, 2020, the court ordered Williams to pay an initial partial filing

fee of $0.78. (ECF No. 5.) Williams paid that fee on September 14, 2020. The court

will grant Williams’ motion for leave to proceed without prepaying the filing fee. He

must pay the remainder of the filing fee over time in the manner explained at the end

of this order.

   2. Screening the Complaint

       2.1 Federal Screening Standard

       Under the PLRA, the court must screen complaints brought by prisoners

seeking relief from a governmental entity or officer or employee of a governmental

entity. 28 U.S.C. § 1915A(a). The court must dismiss a complaint if the prisoner raises

claims that are legally “frivolous or malicious,” that fail to state a claim upon which

relief may be granted, or that seek monetary relief from a defendant who is immune

from such relief. 28 U.S.C. § 1915A(b).



                                          2



         Case 2:20-cv-01266-SCD Filed 09/18/20 Page 2 of 9 Document 7
       In determining whether the complaint states a claim, the court applies the

same standard that applies to dismissals under Federal Rule of Civil Procedure

12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017) (citing Booker-El v.

Superintendent, Ind. State Prison, 668 F.3d 896, 899 (7th Cir. 2012)). To state a claim,

a complaint must include “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain

enough facts, accepted as true, to “state a claim for relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads

factual content that allows a court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

       To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must allege that

someone deprived him of a right secured by the Constitution or the laws of the United

States, and that whoever deprived him of this right was acting under color of state

law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793, 798 (7th Cir. 2015) (citing

Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009)). The court

construes pro se complaints liberally and holds them to a less stringent standard than

pleadings drafted by lawyers. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio, 792

F.3d 768, 776 (7th Cir. 2015)).

       2.2 Williams’ Allegations

       Williams alleges that, on November 27, 2016, defendants CO Bishop and John

Doe #1 were handing out medication. Williams says he stopped them, showed them

                                             3



         Case 2:20-cv-01266-SCD Filed 09/18/20 Page 3 of 9 Document 7
a lot of pills, and then swallowed the pills. Williams allegedly told the officers he was

suicidal. According to Williams, Bishop radioed defendant Alejandra Mejia, who

arrived at Williams’ cell along with defendant John Doe #2. Bishop allegedly told

Mejia what happened. She allegedly instructed everyone to walk away from Williams’

cell. Williams says he called out to them and told them he had just overdosed and

needed to be placed in observation. Williams alleges they all laughed at him and left.

      Williams asserts that, under DAI Policy 500.70.248-500.70.25, the defendants

should have placed him in observation status. He asserts that the defendants were

also required to wait for a supervisor to come before leaving his cell. Williams alleges

that, as they walked off, he became extremely dizzy and nauseous, and he repeatedly

begged and pleaded to see medical staff or to be sent to the hospital. Meija allegedly

responded, “You overdosed as if you want to die, so we are going to let you get your

wish.” (ECF No. 1 at 6.)

      Williams explains that he was in the restrictive housing unit at Green Bay

Correctional from 2016 through 2017. He states that, during that time, he overdosed

on pills about four times. Williams asserts that he filed numerous inmate complaints

about his overdosing and self-harming incidents. According to Williams, defendants

Eckstein (who the court believes to be the warden), John Kind (who the court believes

to be the security director), and Jean Lutsey (who the court believes to be the health

services unit manager) knew that their employees were violating policy and “walking

off on Williams without informing [health services] or [psychological services] of his

overdoses and self-harming incidents.” (ECF No 1 at 7.) Williams asserts that, despite

                                           4



         Case 2:20-cv-01266-SCD Filed 09/18/20 Page 4 of 9 Document 7
knowing about their employees’ misconduct, they failed to correct them or provide

additional training.

      2.3 Analysis

      The Eighth Amendment prohibits “cruel and unusual punishments” and

“imposes a duty on prison officials to take reasonable measures to guarantee an

inmate’s safety and to ensure that inmates receive adequate care.” Phillips v.

Diedrick, 18-C-56, 2019 WL 318403 at *2 (E.D. Wis. Jan. 24, 2019) (citing Farmer v.

Brennan, 511 U.S. 825, 832 (1994)). This duty includes preventing inmates from

causing serious harm to themselves. Pittman ex rel. Hamilton v. Cty. of Madison, 746

F.3d 766, 775-76 (7th Cir. 2014).

      The Seventh Circuit has recently clarified, however, that the Eighth

Amendment does not apply when an inmate who wants attention makes an insincere

suicide threat that results in minor injuries that are quickly and easily treated. Lord

v. Beahm, 952 F.3d 902, 905 (7th Cir. 2020). That is because inmates suing for

damages under § 1983 must provide evidence of a recoverable injury. Id.

      “In order to succeed in a § 1983 suit, a plaintiff must establish not only that a

state actor violated his constitutional rights, but also that the violation caused the

plaintiff injury or damages.” Gabb v. Wexford Health Sources, Inc., 945 F.3d 1027,

1032 (7th Cir. 2019) (emphasis in original) (internal quotation marks omitted). In

other words, an inmate may not recover damages based only on the fact that an

official did not immediately respond to a suicide threat. Lord, 952 F.3d at 905. To

prevail, the inmate must also establish that he suffered an injury as a result of the

                                          5



         Case 2:20-cv-01266-SCD Filed 09/18/20 Page 5 of 9 Document 7
official ignoring his threat. Id.; see also Davis v. Gee, No. 14-cv-617, 2017 WL 2880869

at *3-4 (W.D. Wis. July 6, 2017) (holding that to show a constitutional injury, the

harm must present a sufficiently serious risk of serious damage to future health;

swallowing a handful of Tylenol fails to do that).

      Williams alleges that defendants Bishop, Mejia, and two John Doe officers

walked away and refused to contact health or psychological services after he

swallowed pills and told them he needed to be placed on observation status. The court

cannot determine from the allegations whether Williams’ act of self-harm was a

sincere suicide attempt or whether it was intended to manipulate staff or get

attention. It also cannot determine whether Williams swallowing an unidentified

number of unidentified pills posed a sufficiently serious risk of damage to his health.

After all, the complaint merely alleges that Williams ingested “pills,” which could

include innocuous vitamins or supplements. Accordingly, although Williams’

allegations are enough for him to state a claim of deliberate indifference against these

defendants, additional information may render his claims untenable.

      Williams may also proceed on a claim of deliberate indifference against

Eckstein, Kind, and Lutsey. The only time a supervisor will be held liable for a

subordinate’s misconduct is if the supervisor directs or consents to the misconduct.

For example, the supervisor “must know about the conduct and facilitate it, approve

it, condone it, or turn a blind eye” for fear of what they might see. Gentry v.

Duckworth, 65 F.3d 555, 561 (7th Cir. 1995) (quoting Jones v. City of Chicago, 856

F.2d 985, 992 (7th Cir.1988)). “[S]upervisors who are merely negligent in failing to

                                           6



         Case 2:20-cv-01266-SCD Filed 09/18/20 Page 6 of 9 Document 7
detect and prevent subordinates’ misconduct are not liable.” Jones, 856 F.2d at 992.

Williams alleges that these defendants knew their subordinates were ignoring his

and other inmates’ threats of self-harm and suicide. This is sufficient to state a claim.

      Because Williams is suing Doe defendants, he will have to use discovery to

learn their names. After the named defendants respond to his complaint, the court

will enter a scheduling order setting a deadline for discovery. At that time, Williams

may serve discovery requests on the named defendants to get information or

documents that will help him identify the names of the Doe defendants. Once he

knows their names, he should promptly notify the court. Williams may not serve

discovery requests until after the named defendants respond to his complaint and

after the court enters a scheduling order.

3. Conclusion

      THEREFORE, IT IS ORDERED that Williams’ motion for leave to proceed

without prepaying the filing fee (ECF No. 2) is GRANTED.

      Under an informal service agreement between the Wisconsin Department of

Justice and this court, a copy of the complaint and this order have been electronically

transmitted to the Wisconsin Department of Justice for service on defendants

Alejandra Mejia, CO Bishop, Scott Eckstein, John Kind, and Jean Lutsey. It is

ORDERED that, under the informal service agreement, those defendants shall file

a responsive pleading to the complaint within 60 days.

      IT IS FURTHER ORDERED that the agency having custody of Williams

shall collect from his institution trust account the $349.22 balance of the filing fee by

                                             7



         Case 2:20-cv-01266-SCD Filed 09/18/20 Page 7 of 9 Document 7
collecting monthly payments from Williams’ prison trust account in an amount equal

to 20% of the preceding month’s income credited to Williams’ trust account and

forwarding payments to the Clerk of Court each time the amount in the account

exceeds $10 in accordance with 28 U.S.C. § 1915(b)(2). The payments shall be clearly

identified by the case name and number assigned to this case. If Williams is

transferred to another county, state, or federal institution, the transferring

institution shall forward a copy of this order along with his remaining balance to the

receiving institution.

      IT IS FURTHER ORDERED that a copy of this order be sent to the officer

in charge of the agency where Williams is confined.

      IT IS FURTHER ORDERED that the parties may not begin discovery until

after the court enters a scheduling order setting deadlines for discovery and

dispositive motions.

      IT IS FURTHER ORDERED that plaintiffs who are inmates at Prisoner

E-Filing Program institutions 1 must submit all correspondence and case filings to

institution staff, who will scan and e-mail documents to the court. Plaintiffs who are

inmates at all other prison facilities must submit the original document for each filing

to the court to the following address:

                           Office of the Clerk
                           United States District Court


1 The Prisoner E-Filing Program is mandatory for all inmates of Green Bay
Correctional Institution, Waupun Correctional Institution, Dodge Correctional
Institution, Wisconsin Secure Program Facility, Columbia Correctional Institution,
and Oshkosh Correctional Institution.
                                       8



         Case 2:20-cv-01266-SCD Filed 09/18/20 Page 8 of 9 Document 7
                           Eastern District of Wisconsin
                           362 United States Courthouse
                           517 E. Wisconsin Avenue
                           Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS.

It will only delay the processing of the matter.

      Williams is further advised that failure to make a timely submission may

result in the dismissal of this case for failure to diligently pursue it. In addition, the

parties must notify the Clerk of Court of any change of address. Williams is reminded

that it is his responsibility to promptly notify the court if he is released from custody

or transferred to a different institution. Williams’ failure to keep the court advised of

his whereabouts may result in the dismissal of this case without further notice.

      Dated at Milwaukee, Wisconsin, this 18th day of September, 2020.

                                                BY THE COURT:


                                                ______________________________
                                                STEPHEN C. DRIES
                                                United States Magistrate Judge




                                            9



         Case 2:20-cv-01266-SCD Filed 09/18/20 Page 9 of 9 Document 7
